Exhibit No. 99.2 LIBERTY CAPITAL ASSET MANGEMENT UNAUDITED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 Balance Sheet As of September 30, 2008 (unaudited) F-2 Statements of Operations For the Nine Months Ended September 30, 2008 (unaudited) F-3 Statements of Cash Flows For the Nine Months Ended September 30, 2008 (unaudited) F-4 Notes to Financial Statements F-5 F-1 LIBERTY CAPITAL ASSET MANAGEMENT BALANCE SHEET AS OF SEPTEMBER 30, 2008 (unaudited) ASSETS: Current assets: Cash and cash equivalents $ 482,693 Accounts receivable 856,338 Loan sale receivable 1,244,707 Loans available for sale 15,689,486 Loans held for investment 5,015,485 Other current assets 91,829 Total current assets 23,380,538 Fixed assets: Property and equipment, net 697,240 Total fixed assets 697,240 Otherassets: Goodwill 1,586,877 Security deposits 122,200 Total other assets 1,709,077 TOTAL ASSETS $ 25,786,855 LIABILITIES: Current liabilities: Accounts payable and accrued expenses $ 1,860,395 Notes payable 1,259,564 Lines of credit 15,613,685 Total current liabilities 18,679,645 Long term liabilities: Notes payable 1,366,170 Total long term debt 1,366,170 TOTAL LIABILITIES 20,045,815 Stockholders’ equity: Members’ interest in stock subscription receivable (500,000 ) Additional paid in capital 5,324,266 Current year earnings 538,745 Accumulated earnings 378,029 Total stockholders’ equity 5,741,041 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 25,786,855 F-2 LIBERTY CAPITAL ASSET MANAGEMENT STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 (unaudited) YTD Revenues: Loan origination $ 9,660,399 Expenses: Salary, wages and payroll taxes 4,751,720 Selling, general and administrative 3,867,821 Professional fees 440,051 Depreciation 62,563 Total expenses 9,121,654 Netincome $ 538,745 F-3 LIBERTY CAPITAL ASSET MANAGEMENT STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 unaudited Nine Months Ended September 30, 2008 Cash flows from operating activities: Net income $ 538,745 Adjustments to reconcile net income from operations to net cash used in operations: Depreciation and amortization 62,563 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (587,548 ) (Increase) decrease in loan receivable (663,743 ) (Increase) decrease in mortgage loans held for sale (6,770,342 ) (Increase) decrease in other current assets (70,602 ) Increase (decrease) in accounts payable and accrued expenses 452,653 Net cash used in operating activities (7,038,274 ) Cash flows from investing activities: Purchase of fixed assets Net cash provided by investing activities Cash flows from financing activities: Net advances on lines of credit 7,022,367 Net proceeds on notes payable 409,693 Dividend payments (191,219 ) Net cash provided by financing activities 7,240,841 Net increasein cash and cash equivalents 202,567 Cash and cash equivalents, beginning of period 280,126 Cash and cash equivalents, end of period $ 482,693 Supplemental disclosure of cash flow information Interest paid $ F-4 LIBERTY CAPITAL ASSET MANAGEMENT NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (unaudited) (1)Nature of Organization: Description of Business: Liberty Capital Asset Management, formerly CDBANC, LLC (the "Company") is a Nevada limited liability corporation formed in July 28, 2003 to provide services in the mortgage banking industry.The board of directors of the Company approved on September 1, 2007 to acquire Home Consultant’s Inc. (“HCI”), in a asset purchase agreement. Home Consultants, Inc/ Liberty Capital, is a Pennsylvania corporation primarily engaging in mortgage banking activities in 28 states and the Company each decided with the respective approvals of their board of directors.On December 31, 2007, the Company purchased a portfolio of mortgage loans from South Lake Capital LLC.,for a consideration of $5,015,485.This portfolio consisted of 4,926 mortgage loans with a face value in excess of $108 million dollars. The loans were purchased at a discount and are scheduled to be re- performing or sold at foreclosure. (2)Summary of Significant Accounting Policies: Basis of Presentation: The accompanying financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America. The Company's policy is to prepare its financial statements on the accrual basis of accounting. The fiscal year end is December 31. Risks and Uncertainties: The Company operates in a highly competitive industry that is subject to intense competition and potential government regulations. Significant changes in interest rates or the underlying economic condition of the United States or any specific region of the United States real estate market could have a materially adverse impact on the Company's operations. Concentration of Credit Risks: Financial instruments that potentially subject the Company to concentrations of credit risk consist principaly of temporary cash investments, trade receivables and marketable securities. Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods.Significant estimates made by the Company’s management include, but are not limited to, the realizability of mortgage loans held for sale, mortgage servicing rights, and the recoverability of property and equipment through future operating profits.Actual results could materially differ from those estimates. Cash and Cash Equivalents: For the purpose of the statement of cash flows, the Company considers all highly liquid holdings with maturities of three months or less at the time of purchase to be cash equivalents. F-5 LIBERTY CAPITAL ASSET MANAGEMENT NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (unaudited) Mortgage Loans Held for Sale: Mortgage loans held for sale to investors are stated at the lower of cost or market value computed on the aggregate method by residential loan type (unrealized losses are offset by unrealized gains) and are evaluated at the end of each year, and are determined by outstanding commitments from investors or current investor yield requirements.The amount by which cost exceeds market value is accounted for as a valuation allowance and any changes in the valuation allowance are included in the determination of net income.As of September 30, 2008, there was no valuation allowance required as cost was estimated not to exceed market value. Property and Equipment: Property and equipment are stated at cost, less accumulated depreciation.Depreciation is recorded using the straight-line method over the estimated useful lives of the related assets, ranging from three to seven years. Maintenance and repairs are charged to operations when incurred.Major betterments and renewals are capitalized.Gains or losses are recognized upon sale or disposition of assets. Long-Lived Assets: The
